JUDGMENT
This case coming on to be heard by the High Court and it appearing to the High Court that the defendant purchased the land in controversy from a native chief, MATUU about thirty years ago for the sum of $60.00, which sum was paid by him, and it further appearing to the Court that the defendant is a foreigner and that he did not comply with Codification, Section 44, as to Registration of Land by persons other than Samoans and that therefore the land cannot now be registered by him; It is therefore ordered and adjudged that the rightful title to the land in controversy is vested in MATUU, the native proprietor, from whom the land was purchased and those persons who are rightfully entitled to stand in his place, if he be dead, and that such native proprietor or those entitled under him shall pay to the said defendant the sum of $60.00 with interest at the rate of eight per cent per annum from January 1st, 1887 until said sum is paid and that until the payment of said sum with interest said defendant shall retain possession of said land and shall have an equitable lien upon the same for the payment of the sum above named with interest.
*297It is further ordered and adjudged that the plaintiffs Atofau and Leoso pay $10.00 costs and that the defendant pay $10.00 costs.